Title: To John Adams from James McHenry, 21 September 1799
From: McHenry, James
To: Adams, John



Sir.
War Department Trenton 21 Septr. 1799.

I have the honour to acknowledge the receipt of your letters, bearing date the 23d. and 30th. of Augt. and 9th 13th & 14th of Septr. inst.
I find on recurring to the case of Augustus de Grasse, that he was left out of service for two reasons. 1st upon information, that he spent in gaming &c whatever he received from the government. 2. Because he could not be made useful in the office of Engineer, for which he was paid. These were the chief circumstances which induced to his being discontinued. I have since made some inquiries respecting him, and cannot advise that he should be encouraged to expect an appointment in the corps of Artillerists and Engineers.
I believe I can explain the apparent wanderings of my letter dated the 4th of Augt. ulto. which you inform me did not reach you before the 13th of Septr. inst. The letter is entered in the books as if it had been written on the 4th of Septr. The misdate of course belongs to me, and so far ought to relieve the post offices from suspicion of neglect.
Lieutenant Col Reed of the 6th Regiment of Infantry (North Carolina) has recommended, through Major General Hamilton a Doctor Roger Cutler, as Surgion to his Regiment. Inclosed is also a recommendation in favour of the Doctor by Wm. B Grove. I request your orders relative to his appointment.
I have the honour to be with the greatest respect / Sir your most obt / & most hble st.

James McHenry